DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
Allowable Subject Matter
Claims 7, 12-14, 17 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 7, 12-14 and 17 remain objected to for the reasons set forth within the previously issued Office Action.  Claims 24-25, as now amended, are objected to for similar reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 2 recitation of “based on a surface of revolution” is unclear.  Exactly what structure/configuration is sought?  Do Applicants want the magnetic field to have a shaping that resembles a “surface of revolution”?  Please review/revise/clarify.
As indicated in the previously issued Office Action, the claim 7 recitation of “based on a natural logarithm” is unclear.  Exactly what structure/configuration is sought?  Do Applicants want the magnetic field to have a shaping that resembles a graphed natural logarithm function?  Please review/revise/clarify.
As indicated in the previously issued Office Action, the claim 21 recitation of “based on a surface of revolution” is unclear.  Exactly what structure/configuration is sought?  Do Applicants want the magnetic field to have a shaping that resembles a “surface of revolution”?  Please review/revise/clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-10, 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0187546 to Raksha et al. (“Raksha ‘546”) in view of U.S. Patent Application Publication No. 2006/0097515 to Raksha et al. (“Raksha ‘515”).

The embodiment of Raksha ‘546 shown in figs. 1A-C does not disclose wherein the first reflective effect (aforementioned appearance shown in fig. 1B) comprises a widening of a top of a funnel-shaped reflection.
However, the Raksha ‘546 written abstract provides that in some embodiments of the invention, optically illusive images of funnels may be utilized. 
Additionally, Raksha ‘515 teaches the concept of providing an image that changes in size upon being tilted back and forth (para. 76).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the Raksha ‘546 printed image 20 (shown in figs. 1B-C and discussed at para. 87) in the form of the funnel shape that Raksha ‘546 discusses, changing in size upon being tilted as Raksha 
	Regarding claim 2, Raksha ‘546 in view of Raksha ‘515 discloses the optical article of claim 1, wherein the optical article (Raksha ‘546 20) exhibits the funnel-shaped reflection (see the modification of Raksha ‘546 printed image 20 set forth in the rejection of claim 1, supra) due to alignment (Raksha ‘546 fig. 1A) of the plurality of reflective magnetic platelets (Raksha ‘546 26 and 26’) with a magnetic field (e.g. the magnetic field discussed at Raksha ‘546 para. 87), and wherein the magnetic field (aforementioned magnetic field discussed at Raksha ‘546 para. 87) is based on a surface of revolution (see the rejection under 35 USC 112 set forth supra) that is substantially funnel-shaped (per Raksha ‘546 para. 35, the applied magnetic field 213 shown in fig. 6 is “cone-shaped”; note that a cone is “substantially funnel-shaped”).
Regarding claim 5, Raksha ‘546 figs. 1A-B in view of Raksha ‘515 discloses the optical article of claim 1, but does not disclose wherein the first axis is a horizontal axis and the second axis is a vertical axis.
However, Raksha ‘546 para. 147 teaches the concept of providing an optical element that moves when it is tilted about the x (horizontal) axis or y (vertical) axis.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Raksha ‘546 para. 147 teachings to the assembly of Raksha ‘546 figs. 1A-C, in order to provide the benefit of yielding a resultant security arrangement that is more complex, and thus less likely to be successfully counterfeited.

However, Raksha ‘546 para. 147 teaches the concept of providing an optical element that moves when it tiled about the x (horizontal) axis or y (vertical) axis.
	For the reasons set forth in the rejection of claim 5, supra, it would have been obvious to apply the Raksha ‘546 para. 147 teachings to the assembly of figs. 1A-C.
	Regarding claim 8, Raksha ‘546 discloses a method for forming (para. 10) an optical article (e.g. printed image 20, comprising first printed portion 22 and second printed portion 24, as shown in figs. 1A-C) on (figs. 1A-C) a substrate (29), comprising: i) providing an organic (per para. 87, carrier 28 can be an ink or paint vehicle; note that para. 32 of Applicants’ filed specification provides that ink may be considered to be an “organic binder”) binder (e.g. carrier 28) that includes (fig. 1A) a plurality (fig. 1A) of reflective (para. 88) magnetic (para. 87) platelets (e.g. pigment flakes 26 and 26’) on (fig. 1A) the substrate (29); ii) applying a magnetic field (para. 87) to the organic binder (28) using one or more magnets (para. 87), wherein the magnetic field aligns (para. 87 and fig. 1A) the plurality of reflective magnetic platelets (26 and 26’), 1) wherein the plurality of reflective magnetic platelets (26 and 26’) are aligned (fig. 1A) to cause a first reflective effect (e.g. appearance shown in fig. 1B) of the optical article (20) when the substrate (29) is moved in a first manner (e.g. moved to a first selected viewing angle, as shown in fig. 1B and discussed at para. 91) and to cause a second reflective effect (e.g. appearance shown in fig. 1C) of the optical article (20) when the substrate (29) is moved in a second manner (e.g. moved to a second selected viewing angle, as shown in fig. 1C and discussed at para. 92), 2) wherein the first reflective effect (aforementioned appearance shown in fig. 1B) is different from (compare figs. 1B-C) the second reflective effect (aforementioned appearance shown in fig. 1C); and iii) setting or hardening (para. 95) the organic binder (28).

However, the Raksha ‘546 written abstract provides that in some embodiments of the invention, optically illusive images of funnels may be utilized. 
Additionally, Raksha ‘515 teaches the concept of providing an image that changes in size upon being tilted back and forth (para. 76).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to provide the Raksha ‘546 printed image 20 (shown in figs. 1B-C and discussed at para. 87) in the form of the funnel shape that Raksha ‘546 discusses, changing in size upon being tilted as Raksha ‘515 teaches (note that this will satisfy the “widening of a top of a funnel-shaped reflection” limitation within Applicants’ claim, as both the height and width dimensions of such a funnel shape will increase and decrease in size upon being tilted back and forth).
	Regarding claim 9, Raksha ‘546 in view of Raksha ‘515 discloses the method of claim 8, wherein the magnetic field (Raksha ‘546 para. 87) is approximates a surface of revolution (see the following commentary), and wherein the surface of revolution is substantially funnel-shaped (per Raksha ‘546 para. 35, the applied magnetic field 213 shown in fig. 6 is “cone-shaped”; note that a cone is “substantially funnel-shaped” and resembles a particular “surface of revolution”).
	Regarding claim 10, Raksha ‘546 in view of Raksha ‘515 discloses the method of claim 8, but does not disclose wherein the one or more magnets (Raksha ‘546 para. 87) include two magnets provided parallel to each other, and wherein a corner of the two magnets is cut off or rounded.
	However, the embodiment discussed at Raksha ‘546 para. 38 teaches the use of two ring-shaped stacked magnets.  Note that rings are generally rounded shapes, and when two instances of an object are stacked atop each other, the objects lie in parallel planes.

	Regarding claim 15, Raksha ‘546 discloses a document (e.g. the document shown in figs. 1A-C and discussed at para. 26), comprising: i) an optical article (e.g. printed image 20, comprising first printed portion 22 and second printed portion 24, as shown in figs. 1A-C) comprising a plurality (fig. 1A) of reflective (para. 88) magnetic (para. 87) platelets (e.g. pigment flakes 26 and 26’), a) wherein the plurality of reflective magnetic platelets (26 and 26’) are aligned (fig. 1A) to cause (para. 91-92) a first reflective effect (e.g. appearance shown in fig. 1B) of the optical article (20) when the optical article (20) is moved in a first manner (e.g. moved to a first selected viewing angle, as shown in fig. 1B and discussed at para. 91) and to cause a second reflective effect (e.g. appearance shown in fig. 1C) of the optical article (20) when the optical article (20) is moved in a second manner (e.g. moved to a second selected viewing angle, as shown in fig. 1C and discussed at para. 92), and b) wherein the first reflective effect (aforementioned appearance shown in fig. 1B) is different from (compare figs. 1B-C) the second reflective effect (aforementioned appearance shown in fig. 1C).
Raksha ‘546 does not disclose -5-PATENTU.S. Patent Application No. 16/862,729Attorney Docket No. 0099-0202C1c) wherein the first reflective effect (aforementioned appearance shown in fig. 1B) comprises a widening of a first portion of a reflection from the optical article (20) and a narrowing of a second portion of the reflection from the optical article (20).
However, Raksha ‘515 teaches the concept of providing an image that changes in size upon being tilted back and forth (para. 76).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the Raksha ‘546 printed image 20 (shown in figs. 1B-C and discussed at para. 87) changing in size upon being tilted as Raksha ‘515 teaches (note that this will satisfy the “widening of a 
	Regarding claim 19, Raksha ‘546 in view of Raksha ‘515 discloses the document of claim 15, wherein the second reflective effect (aforementioned appearance shown in Raksha ‘546 fig. 1C) is a brightening (Raksha ‘546 fig. 1C) of a first half of a reflection (e.g. Raksha ‘546 portion 24’, as shown in fig. 1C) from the optical article (Raksha ‘546 20) and a darkening (Raksha ‘546 fig. 1C) of a second half of the reflection (e.g. Raksha ‘546 portion 22’, as shown in fig. 1C) from the optical article (Raksha ‘546 20).
	Regarding claim 20, Raksha ‘546 in view of Raksha ‘515 discloses the document of claim 15, but does not disclose i) wherein the first manner comprises moving the optical article (Raksha ‘546 20) around a first axis, ii) wherein the second manner comprises moving the optical article (Raksha ‘546 20) around a second axis, and iii) wherein the first axis is a horizontal axis and the second axis is a vertical axis.
However, Raksha ‘546 para. 147 teaches the concept of providing an optical element that moves when it is tilted about the x (horizontal) axis or y (vertical) axis.
For the reasons set forth in the rejection of claim 5, supra, it would have been obvious to apply the Raksha ‘546 para. 147 teachings to the assembly of Raksha ‘546 figs. 1A-C. 
	Regarding claim 21, Raksha ‘546 in view of Raksha ‘515 discloses the document of claim 15, wherein the optical article (Raksha ‘546 20) exhibits the reflection (compare Raksha ‘546 figs. 1B-C) based on alignment (Raksha ‘546 fig. 1A) of the plurality of reflective magnetic platelets (Raksha ‘546 26 and 26’) with a magnetic field (Raksha ‘546 para. 87) that is based on a surface of revolution (see the rejection under 35 USC 112, set forth supra), and wherein the surface of revolution is substantially 
	Regarding claim 22, Raksha ‘546 in view of Raksha ‘515 discloses the document of claim 15, but does not disclose wherein the first portion is a top of the reflection, and wherein the second portion is a bottom of the reflection.
	However, such an arrangement would be an obvious matter of design choice.  Note that a comparison of Raksha ‘546 figs. 1B-C yields that either portion 24 or portion 22 can be deemed “first” or “second” portions as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to designate said Raksha ‘546 portion 24 as a “first” portion and portion 22 as a “second” portion, in order to provide the benefit of yielding a resultant aesthetic appearance/arrangement as desired.
	Regarding claim 23, Raksha ‘546 in view of Raksha ‘515 discloses the optical article of claim 1, wherein the first reflective effect (aforementioned appearance shown in Raksha ‘546 fig. 1B) further comprises a narrowing of another portion of the funnel-shaped reflection (see the modification set forth in the rejection of claim 1, supra).
Response to Arguments
	In response to Applicants’ remark that during the interview held on 09 February 2021, Examiner agreed that the amendments included within the presently filed amendment overcome the previously asserted rejections under 35 USC 112 (Arguments/Remarks pg. 8), the Office respectfully asserts that Applicants’ instant amendment is not wholly consistent with the terms agreed upon within the interview conference of 09 February 2021.
	In response to Applicants’ argument that the Raksha ‘546 and Raksha ‘515 references do not disclose the limitation “wherein the first reflective effect comprises a widening of a top of a funnel-
	In response to Applicants’ argument that Raksha ‘546 and Raksha ‘515 do not mention “a top of a funnel-shaped reflection” or “a widening of a top of a funnel-shaped reflection” as recited in claim 1 (Arguments/Remarks pgs. 9-10), the Office respectfully encourages Applicants to see the explanation set forth supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637